Sep OG 07 05:41p                   Rllyso" D Lee, Es<^uxre                           /a/aooaouo
          Case 2:03-cr-00197-RAJ Document 299-3 Filed 03/12/20 Page 1 of 1 PageID# 1018

   AO 245 S(Rev. 3/39)(ED\/A rev.) Sheet 7 - Statement of Reaso.ns


                                                                                                  Judgmenf--Page 1 of X
   Defendant: THOMAS F. MCCOY
   Case Number: 2:03CR00197-006

                                                  STATEMENT OF REASONS
                                                  (Not for Public Disclosure)

                 The court adopts the factual findings and guideline application in the presentence report.

                                                                 OR


  []             The court adopts the factual findings and guideline application in the presentence report except
                 (see attachment, if necessary).


  Guideline Range Determined bv the Court:

                 Total.Offense Level:
                 '' ■
                 Criminal History Category:           -A-

                 Imprisonment Range: S"?             to '^6          months
                Supervised Release Range: 3                                  years
                Rne Range: $ /"                eh to $ /^.y           ■ gv
                       I }-^ne waived or below the guideline range because of inability to pay.

                Restitution: $               "7^
                      [] Full restitution is not ordered for the following reason(s):

   /
               The sentence is within the guideline range, that range does not exceed 24 months, and the court
               finds no reason to depart from the sentence called for by the application of tiie guidelines.

                                                               OR


.[ 1           Jrie sentence Is within the guideline range, that range exceeds 24 months, and the sentence Is
               imposed for the following reason(s):

                                                               OR

I]             The sentence departs from the guideline range.
                     { J upon motion of the government, as a result of defendant's substantial assistance.

                    [ J for the following reason(s):




                                                    Exhibit E-3
